MEMORANDUM OPINION
NORRIS, Circuit Judge.
Plaintiff, Tracie Luna, appeals from an Order of the district court granting summary judgment to defendant. Sergeant Wayne Bates, in her lawsuit contending that defendant used excessive force in the course of his arresting her.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because we conclude that the reasoning which supports summary judgment for defendant has been correctly articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Order Granting Defendant’s Motion for Summary Judgment filed on April 24, 2001.